 

Exhibit 10.8

 

FORM OF ESCROW AGREEMENT

 

This ESCROW AGREEMENT (the “Agreement”), dated as of August 22, 2018 by and
among Loeb & Loeb LLP, as escrow agent (the “Escrow Agent”), Atlantic
Acquisition Corp. (the “Purchaser” or the “Parent”) and Ni, Zhou Min (the
“Stockholders’ Representative”) as the representative of the stockholders of HF
Group Holding Corporation (the “Company”).

 

WHEREAS, the Purchaser, HF Group Merger Sub Inc., a wholly-owned subsidiary of
Purchaser (“Merger Sub”), the Company, the stockholders of the Company (each a
“Stockholder” and collectively the “Stockholders”) and the Stockholders’
Representative entered into a Merger Agreement, dated March 27, 2018 (the
“Merger Agreement”), providing for, among other things, the merger of Merger Sub
with and into the Company and the conversion of shares of Company Common Stock
(excluding any shares held in the treasury of the Company) into the right to
receive the Applicable Per Share Merger Consideration in accordance with the
terms set forth in the Merger Agreement; and

 

WHEREAS, pursuant to Section 11.3 of the Merger Agreement, the Purchaser is
required to deposit shares of Purchaser Common Stock, par value $0.0001 per
share, representing 15% of the aggregate amount of Closing Payment Shares (the
“Escrow Shares”), which Escrow Shares would otherwise be issuable to the
Stockholders, with the Escrow Agent on the date hereof in connection with the
indemnification obligations of the Stockholders as contemplated by the Merger
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.       Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Merger Agreement.

 

2.       Appointment and Acceptance of Escrow Agent. The Purchaser and the
Stockholders’ Representative hereby appoint the Escrow Agent to act, and the
Escrow Agent hereby agrees to act, as escrow agent hereunder.

 

3.       Escrow Deposit. Concurrently with the execution of this Agreement, the
Purchaser shall deposit the Escrow Shares with the Escrow Agent. The
certificates representing the Escrow Shares will be in the name of “Loeb & Loeb
LLP, as escrow agent”. The Escrow Shares will be deemed to be beneficially owned
by the persons listed on Exhibit A attached hereto and shall be voted in
accordance with the instructions provided by the Stockholder’s Representative.

 

4.       [Intentionally Omitted].

 

5.       Disbursement of Deposit.

 

a.       In the event that any Purchaser Indemnitee is entitled to
indemnification under the terms of Article XI of the Merger Agreement, such
Purchaser Indemnitee (an “Indemnified Party”) shall give the Escrow Agent and
the Stockholders’ Representative prompt notice of such claim (a “Claim”) against
the Escrow Shares in accordance with Section 16 of this Agreement. Such notice
shall describe, in reasonable detail, the Loss that has been or may be suffered
by the Indemnified Party. Unless the Escrow Agent receives a timely Objection
Notice (as defined below) from the Stockholders’ Representative pursuant to
Section 6, the Escrow Agent shall disburse the amount of Escrow Shares specified
in the Claim notice as directed therein.

 



 

 

 

b.       In the event that the Escrow Agent receives an instruction letter
signed by the Purchaser and the Stockholders’ Representative, the Escrow Agent
shall promptly distribute all or any portion of the Escrow Shares as directed by
such instruction letter.

 

c.       In the event that any portion of the Escrow Shares (not including any
amounts subject to an Objection Notice pursuant to Section 6 of this Agreement,
which amounts will remain in escrow pursuant to this Agreement until disbursed
in accordance with Section 6) remains in escrow with the Escrow Agent on the
date that is eighteen (18) months after the Closing (the “Termination Date”),
the Escrow Agent shall, within five (5) Business Days following the receipt of
an instruction letter from the Stockholders’ Representative at any time after
the Termination Date (the “Release Date”), release the remaining Escrow Shares
to the Stockholders’ Representative for distribution to the Stockholders in
accordance with the applicable percentage of Escrow Shares for each Stockholder
indicated on Exhibit A.

 

6.       Dispute of Claim. The Stockholders’ Representative shall have the right
to dispute any Claim against the Escrow Shares within the thirty (30) day period
following the Stockholders’ Representative’s receipt of a copy of a Claim notice
by delivering to the Escrow Agent and the Purchaser Indemnitee written notice
(an “Objection Notice”) that the Stockholders’ Representative disputes the
matter(s) set forth in such Claim notice either with respect to the validity or
the amount of the Claim (or both). Such notice shall include the basis, with
reasonable specificity, of the objection. If an Objection Notice is not received
within such thirty (30) day period, the Stockholders’ Representative will be
deemed to have waived its right to object to the disbursement of all or any
portion of the Escrow Shares pursuant to such Claim. Upon timely receipt of an
Objection Notice, Escrow Agent shall take no action with respect to the Claim,
except upon receipt of joint written instructions from the Stockholders’
Representative and such Purchaser Indemnitee or by a final non-appealable order
of a court of competent jurisdiction (“Final Order”). Escrow Agent shall
promptly follow such instructions or Final Order upon receipt thereof. Escrow
Agent shall be entitled to receive an opinion of counsel (which will be paid for
by the Purchaser) that such Final Order is final and binding. If the amount
necessary to satisfy any disputed Claim, as ultimately determined via joint
written instructions or Final Order, is in excess of the Escrow Shares, then
Escrow Agent shall pay over the Escrow Shares pursuant to the joint written
instructions or Final Order, but shall in no way be responsible for any such
excess.

 

7.       Liability of Escrow Agent. Escrow Agent shall be liable only for its
bad faith, willful misconduct or gross negligence and not for any act done or
omitted by it hereunder in good faith. The parties hereto agree that Escrow
Agent will not be called upon to construe any contract or instrument. Escrow
Agent is authorized to comply with and obey laws, orders, judgments, decrees,
and regulations of any governmental authority, court, tribunal, or arbitrator;
provided, however, that Escrow Agent shall, to the extent practicable, give each
of the other parties hereto reasonable notice of its intention to comply with or
obey any such law, order, judgment, decree, or regulation and the opportunity to
object to such intention to comply or obey (for which Escrow Agent shall be
entitled to indemnification as provided in this Agreement); provided, further,
that Escrow Agent shall not be required to give any such notice if, in its
reasonable judgment, a delay in complying or obeying any such law, order,
judgment, decree, or regulation would prejudice any rights of Escrow Agent or
subject it to any liability. If Escrow Agent complies with or obeys any such
law, order, judgment, decree, or regulation, Escrow Agent shall not be liable to
any of the parties hereto or to any other person even if such law, order,
judgment, decree, or regulation is subsequently reversed, modified, annulled,
set aside, vacated, found to have been entered without jurisdiction, or found to
be in violation of or beyond the scope of a constitution or a law.

 



2 

 

 

8.       Actions Protected. Escrow Agent may rely, and shall be protected in
acting or refraining from acting, upon any written notice, waiver, consent,
certificate, receipt, authorization, power of attorney, instruction, request or
other paper or document (each a “Notice”), furnished to it hereunder and
believed by it to be genuine. If Escrow Agent receives a Notice under which some
action is to be taken by it, it shall not be required to act thereon until it
has had an opportunity, if it so desires and in its sole discretion, to
investigate the authenticity of such Notice.

 

9.       Legal Counsel. Escrow Agent may consult with and obtain advice from
legal counsel of its own choice in the event of any question as to the
provisions hereof or its duties hereunder and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel. The Stockholders’
Representative acknowledges that Loeb & Loeb LLP acts as counsel to the
Purchaser and may continue to serve in that capacity, and neither anything
contained herein, the execution or delivery hereof by Escrow Agent, nor the
performance by Escrow Agent of its duties hereunder shall in any way affect or
require termination of such relationship and the Stockholders’ Representative
hereby waives any conflict or potential conflict resulting from such
representation. Escrow Agent shall be fully protected in acting in good faith,
including without limitation acting in accordance with the opinion and
instructions of legal counsel, including attorneys at Loeb & Loeb LLP.

 

10.        No Other Duties. Escrow Agent shall have no duties arising from this
Agreement except those expressly set forth herein, and it shall not be bound by
any notice of claim or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation revision or rescission of this Agreement,
unless received by it in writing in conformity with the provisions hereof, and,
if Escrow Agent’s duties hereunder are affected, unless it shall have given its
prior written consent thereto. Escrow Agent shall not be bound by any assignment
by the Purchaser or by the Stockholders’ Representative of any rights hereunder
unless Escrow Agent shall have received written notice thereof from the
assignor.

 

11.        Compensation of Escrow Agent; Indemnification. Except as specifically
set forth herein, Escrow Agent shall receive no compensation for its services
under this Agreement. Notwithstanding the foregoing, the Purchaser and the
Stockholders’ Representative, jointly and severally, agree to indemnify Escrow
Agent for, and to hold it harmless against, any loss, liability, damage or
expense incurred by Escrow Agent arising out of, or in connection with, this
Agreement, any litigation arising in connection with this Agreement or any
transaction related in any way hereto, including but not limited to attorneys’
fees and other costs and expenses of defending itself against any claim of
liability, except for liability or expense resulting from the bad faith, willful
misconduct or gross negligence of Escrow Agent.

 



3 

 

 

12.        Payment of Expenses. The Purchaser shall be responsible for the
reasonable out-of-pocket expenses of Escrow Agent incurred by it in connection
with its acting as escrow agent hereunder.

 

13.        Termination. Escrow Agent’s responsibilities and liabilities
hereunder, except as a result of its own bad faith, willful misconduct or gross
negligence, will terminate upon distribution of all Escrow Shares held by Escrow
Agent in accordance with the provisions of this Agreement.

 

14.        Successor Escrow Agents. Escrow Agent has the right to, and may, at
any time, resign and be discharged from its duties hereunder by giving notice in
writing of such resignation, specifying a date (no earlier than ten (10)
business days after the giving of such notice) when such resignation shall take
effect. If the other parties hereto do not appoint a substitute escrow agent
prior to the effective date of Escrow Agent’s resignation, Escrow Agent shall
appoint a successor escrow agent, or, if Escrow Agent is unable to make such an
appointment, may deposit the Escrow Shares with a court of appropriate
jurisdiction, and thereupon Escrow Agent shall be fully relieved and discharged
of any further duties hereunder.

 

15.        Amendment. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by each party hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.

 

16.        Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when (a) delivered in person, (b) transmitted by
facsimile or e-mail or (c) mailed by first class, overnight or certified mail,
return receipt requested, postage prepaid, addressed to the parties at the
following addresses or to such other address as a party shall hereafter specify
by notice to the other parties:

 

If to the Purchaser, to:

 

Atlantic Acquisition Corp.
1250 Broadway, 36th Floor
New York, NY
Attention: Richard Xu
Email: rxu@atlantic-acquisition.com

 

With a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Giovanni Caruso, Esq.
Email: gcaruso@loeb.com

Fax: (212) 407-4866

 



4 

 

 

If to the Stockholders’ Representative:

 







Ni, Zhou Min

Email: min@hanfenginc.com

Fax: (336) 268-2642

 

If to Escrow Agent:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Giovanni Caruso, Esq.
Email: gcaruso@loeb.com

Fax: (212) 407-4866

 

All such notices and communications shall be deemed to be effective and to have
been delivered on (i) the date of delivery thereof if delivered in person, (ii)
one day after a facsimile or e-mail is sent, provided that an appropriate
electronic confirmation is received, (iii) 24 hours after being sent by
overnight courier, or (iv) on the third business day after the mailing thereof
to the last known address of the recipient, except that notice of change of
address shall be effective only upon receipt or upon refusal to accept delivery
thereof.

 

17.        Recovery of Attorneys’ Fees and Court Costs. In the event of a
dispute concerning the disbursement or distribution of the Escrow Shares which
dispute is resolved by a court order, the prevailing party shall be entitled to
recovery of its reasonable attorneys’ fees, court costs, and other related
expenses incident to such cause of action from the other party.

 

18.        Entire Agreement. This Agreement, together with the Merger Agreement,
as referenced herein, constitutes the entire agreement among the parties and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties with respect to the subject matter hereof. Any party
hereto may, by an instrument in writing, waive compliance by another party
hereto with any term or provision of this Agreement on the part of such other
party hereto to be performed or complied with. The waiver by any party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.

 

19.        Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the parties and their respective heirs, successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall (a) confer on any person other than the parties, or their respective
successors or assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, or (b) constitute the parties’ partners or
participants in a joint venture. Escrow Agent shall not be obliged to recognize
any such succession or assignment until written evidence thereof shall have been
received by it.

 

20.        Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, in light of the tenor of this Agreement, and upon so agreeing, shall
incorporate such substitute provision in this Agreement. Any term or provision
of this Agreement which is invalid or unenforceable in any jurisdiction shall
not affect the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 



5 

 

 

21.        Assignment. This Agreement shall not be assignable by any party
without the prior written consent of the other parties hereto.

 

22.        Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts of law principles thereof.

 

23.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument and any one of which may
be introduced in evidence or used for any other purpose without the production
of its duplicate counterparts.

 

24.        Headings. The headings of the foregoing paragraphs of this Agreement
are inserted herein for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

 

[Signature Page Follows]

 

6 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 



  Escrow Agent:   LOEB & LOEB LLP         By:     Name:     Title:  



 



  Purchaser:       ATLANTIC ACQUISITION CORP.       By:     Name:     Title:  

 



    STOCKHOLDERS’ REPRESENTATIVE                 Ni, Zhou Min      

  

7 

 

 

EXHIBIT A 

Stockholder Percentage Zhou Min Ni 33.50% Irrevocable Trust for Raymond Ni
28.00% Irrevocable Trust for Amanda Ni 4.00% Irrevocable Trust for Ivy Ni 4.00%
Irrevocable Trust for Tina Ni 4.00% HT Group Holding, LLC 9.50% Wah Lam 7.00%
Wei Hui Kwok 2.00% Jin Zhang 2.00% Xinsen Zheng 4.00% Jian Ming Ni 1.00% Qiao
Chen 1.00%

 



8 

